Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0040764 A1 to Daniels.
Re claim 1, Daniels teaches a control system for regulation balls in a football field (Abstract, a 'snap deck' station that allows a user to create or modify American Football play sequences and observe session statistics. "A play is initiated by removing the football from a holder on the snap deck. The targets illuminate according to the programmed play..." Refer also to the flow diagram of Fig. 10 which diagrams the use of a control panel of a GUI of a ‘snap deck’ station. Refer additionally to at least [0030], which describes that ‘snap deck 1 is the control and communication hub for the present invention”) comprising
	a ball support arranged in an established position of a football field (Fig. 4 diagrams ‘snap deck’ 1 comprising ball support 14 and Fig. 3 diagrams the snap deck in situ. in a football field. As diagrammed in Figs. 4-5 and described beginning in [0031], “the snap deck 1 is a free
a football holder 14, a football holder 14 sensor 141, a control panel 15, a plurality
of buttons 151, a plurality of numerical displays 16, a speaker 17, an on/off switch 18, a deck power source 19, an adjustable height deck leg 110, and a deck base 111.”)
	a power source (Refer to at least [0031], “the snap deck 1 is a free standing control hub comprising […] a deck power source 19” and Fig. 16, ‘Deck power source’ 19) 
	a presence sensor means configured to detect the presence of a football in the ball support (Fig. 16, “Football holder sensor” 141 of Snap deck 1, refer additionally to: [0031], “the snap deck 1 is a free standing control hub comprising […] a football holder 14, a football holder 14 sensor 141,” [0033] which describes, “The snap deck chipset 12 receives electrical inputs from various components of the system, such as, but not limited to, the control panel 15, deck radio communication device 11, and football holder sensor 141, processes the inputs, and produces the appropriate outputs”, [0034], which describes that, “the football holder sensor 141 is a pressure sensor. In the preferred embodiment of the present invention, the football holder sensor 141 is of the light dependent photoresistor variety, utilizing ambient light levels to detect the presence of the football. Resistance increases as light levels increase, providing a signal to indicate the presence of light hitting the sensor. When the football is in the football holder 14, the football blocks light from entering the football holder sensor 141 and the resistance is low. After the football is removed from the holder, the resistance of the
sensor is higher. The deck chip set 12 detects this difference in resistance in order to realize the removal of the football from the football holder 14. In another embodiment, the football holder 
	wireless communication means (refer to the ‘deck radio communication device’ in [0031], [0032], noting the disclosure that, “the deck radio communication device 11 comprises an apparatus that sends and receives electromagnetic waves in the radio frequency band in order to facilitate two-way electrical communicative coupling between the snap deck 1 and
the plurality of targets 2 and the plurality of blitz sticks 3. The deck radio communication device 11 operates utilizing previously known methods of radio communication. The deck radio communication device 11 is controlled by the deck chipset 12 and is powered by the deck power source 19. In the preferred embodiment of the present invention, the deck radio communication device 11 is positioned within the snap deck housing 13. In the preferred embodiment of the present invention, when the snap deck 1 is turned on, the deck radio communication device 11 sends a signal to the target radio communication devices 23 and the blitz stick radio communication devices 32 to signal them to turn on as well”. See additionally [0033], [0038], [0046].)
	data processing means configured to receive information coming from the presence sensor means and wirelessly communicate, through the wireless communication means, information regarding the presence of the football in the ball support to a central control unit (Fig. 10, when the snap deck detects that a user removes a football from a football holder, the snap deck sends radio commands to targets and/or blitz sticks, which receive the activation signal and begin their own processing functions for guiding the player to run plays. See also [0032], [0047], “The target chipset 24 receives radio input signals transmitted by the snap deck 1 through communication with the target radio communication device 23, including, but not limited to, commands to illuminate certain set of target lights 25. Upon receipt of a command via radio, the target chipset 24 processes the command and performs the appropriate action.” And as diagrammed in Fig. 17 and described in [0042], [0046]-[0047], each target comprises a central processing unit (Target chipset 24))
	wireless communication means configured to receive the ball presence information sent by each ball support ([0047], “The target chipset 24 receives radio input signals transmitted by the snap deck 1 through communication with the target radio communication device 23,”)
	the portable electronic device comprising a processor, a wireless communication module and a screen, the processor being configured to receive, through the wireless communication module, the results from monitoring and graphically show on the screen the presence or absence of footballs in the corresponding ball support (Figs. 16-17, each of the snap deck and the targets comprises a chipset 12, 24, and comprises display devices – the snap deck comprises ‘plurality of displays’ 16, see also Fig. 4 which diagrams an illustrative UI, and the targets comprise ‘Target lights’ 25. Fig. 10 diagrams that when the snap deck detects football removal, it wirelessly communicates to a selected target, which then ‘illuminates green’. Also, a blitz stick can receive a wireless activation signal and ‘flashes’ or ‘illuminates steadily’. Targets and/or blitz sticks illuminating and/or flashing responsive to the removal of a football from the snap deck holder meets the limitation of graphically showing the presence or absence of footballs – without the absence of a football, the targets and/or blitz sticks will not 
Although Daniels teaches the same inventive concept substantially as claimed, Daniels does not specifically contemplate a plurality of snap decks comprising a plurality of ball supports. However, a mere duplication of parts of an apparatus, without a claimed unexpected result, is not of patentable significance over a prior art reference lacking a plurality of a claimed component(s). MPEP 2144.04, which describes legal precedent sources for obviousness rationale, cites In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), in which the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). Producing more than one of the snap decks of the invention of Daniels so that more than one could be used separately and/or simultaneously would not have caused any unexpected results especially for a commercially-available electronic device intended for retail sale. 
	Re claims 2-3 and 12-13, refer to Fig. 4 No, 131 and [0034] describing No. 131 comprising football holder 14 and football holder sensor 141, which may be a light dependent photoresistor that detects if light is blocked (barrier sensor).
	Re claims 4-5, any of the targets 3 and blitz sticks 2, which wirelessly receive the results of football presence monitoring from snap deck 1 and each of which comprise their own processors, refer to Figs. 17-18, meet the limitation of being remote servers. 
Re claims 7-8, refer to the diagram in Fig. 4 of snap deck 1 which appears in the form of a stand-mounted tablet computer.

Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. For instance, a claim to computer-readable medium programmed with attribute data objects that perform the function of facilitating retrieval, addition, and removal of information in the intended computer system, establishes a functional relationship such that the claimed attribute data objects are given patentable weight. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer.

The Examiner likens the instant claim to the second case, wherein the claimed displayed football field and location is directed to conveying a message to a human reader without causing any function that improves the function of the computer itself or otherwise causes a 
	Re claim 10, Fig. 3 diagrams a contemplated arrangement of components of the system of Daniels. Although Daniels does not specifically contemplate a snap deck(s) being placed in specific locations on a football field, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (the court determined that the position of a starting switch was held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). The Examiner similarly concludes that a particular claimed location in space of the Daniels snap stand or a plurality thereof would not have modified the operation of the device and would have been an obvious matter of design choice.
Re claim 11, refer to the rejection of claim 1.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0040764 A1 to Daniels in view of US 2010/0184563 A1 to Molyneux et al.
	Re claims 6 and 14, although Daniels discloses the same inventive concept substantially as claimed, including the use of radio frequency communications among the devices of his system, Daniels does not specifically identify Wi-Fi and cellular as communications protocols usable therefor. Molyneux is an analogous prior art device in the art of wireless sensor-instrumented sport balls (Fig. 1) that teaches the interchangeable use of cellular and 802.11 WiFi communications in such inventions. It would have been obvious to one having ordinary skill in the art at the time of the invention that Daniels could have used the known .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715